Title: To Thomas Jefferson from Thomas Law, 28 July 1804
From: Law, Thomas
To: Jefferson, Thomas


               
                  Sir.
                  Washington July 28. 1804.
               
               As the enclosed replies of Mr. Snodgrass to questions on naval architecture confirm your sentiments of the propriety of covering the frigates from Sun & rain, I take the liberty of enclosing them for your perusal.
               I remain With respect Your most Obedt. Humble Servant.
               
                  Thomas Law.
               
            